UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2010. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number 1-13669 TALON INTERNATIONAL, INC. (Exact Name of Issuer as Specified in its Charter) Delaware 95-4654481 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 21900 Burbank Boulevard, Suite 270 Woodland Hills, California 91367 (Address of Principal Executive Offices) (818) 444-4100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] At May 13, 2010 the issuer had 20,291,433 shares of Common Stock, $.001 par value, issued and outstanding. TALON INTERNATIONAL, INC. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 5. Other information 33 Item 6. Exhibits 33 2 TALON INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued expenses Revolver note payable Term notes payable, net of discounts Notes payable to related parties Current portion of long term obligations Total current liabilities Capital lease obligations, net of current portion Other liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders’ Deficit: Preferred stock Series A, $0.001 par value; 250,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 20,291,433 shares issued and outstanding at March 31, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit (67,191,652 ) (66,344,009 ) Accumulated other comprehensive income Total stockholders’ deficit (11,991,811 ) (11,178,861 ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to consolidated financial statements. 3 TALON INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross profit Sales and marketing expenses General and administrative expenses Total operating expenses Loss from operations (175,702 ) (535,170 ) Interest expense, net Net loss before provision for (benefit from) income taxes (882,899 ) (1,172,121 ) Provision for (benefit from) income taxes (35,256 ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average number of common shares outstanding - Basic and diluted See accompanying notes to consolidated financial statements. 4 TALON INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $
